Title: To James Madison from J. Gray, 24 February 1813
From: Gray, J.
To: Madison, James


SirNew York 24th Febuy 1813
I have taken the liberty to solicit your Excellencys attention to a subject which, from the very great and obvious advantages It promises to the United States, I am Confident will not be received with Indifference.
From an Improvement which I have made In Telegraphic Communications, I am willing to undertake to Erect a Complete Line of Telegraphs from Cape Henry to Boston, Passing in its rout, through Norfolk York Town &c to Washington, through Baltimore, striking the Delaware below New Castle to Philadelphia & New York, with a Branch to Sandy-Hook. From New York Either through Long Island to Montauk Point & the Islands at the Entrance of the Sound, or along the Connecticut shore to New London, Rhode Island New Bedford & Boston.
The very great public Utillity of such an almost Instantaneous mode of Communication Is so obvious that It need not be mentioned by me. The only thing I beleive at which your Excellency will be surprised is the smallness of the Expence with which, on my plan, It will be attended. I am willing to Engage to Erect the whole line for Forty Six thousand Dollars.
I have viewed nearly one half of the Ground, and am Convinced of the practicability of accomplishing what I now offer.

Should it appear propper to your Excellency to take up the Subject, I should be very happy to receive any Communication by mail. But should it not appear of any Importance I shall permit the thing to lie where it has originiated. I have the Honour to be Your Excellencys most obedient & very humble Servant
J Gray
